                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


LOUISE T. SPEARMAN                                                                  PLAINTIFF

V.                                                      CAUSE NO. 4:17CV00156-DMB-JMV

REHABILITATION CENTERS, LLC
doing business as Millcreek of Magee                                             DEFENDANT



                                            ORDER

       Before the Court is Defendant’s Motion for Telephonic Status Conference [42].

Because the Court held a telephonic status conference in this case today and addressed the issues

cited in the motion, the motion is now moot.


       SO ORDERED this 1st day of March, 2019.


                                                        /s/ Jane M. Virden
                                                        U. S. MAGISTRATE JUDGE
